Order entered June 6, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00231-CV

                  WESCO INSURANCE COMPANY, Appellant

                                       V.

WESTWOOD MOTORCARS, LLC; WESTWOOD MOTORS, LLC; IGOR
        HAJDUCH; AND VERA HAJDUCH, Appellees

                 On Appeal from the 134th Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. DC-20-17267

                                    ORDER

      Before the Court is appellant’s June 3, 2022 motion for extension of time to

file its brief. We GRANT the motion and ORDER the brief be filed no later than

July 11, 2022.


                                            /s/   CRAIG SMITH
                                                  JUSTICE